Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 35-37,39-54) in the reply filed on  August 27,2021 is acknowledged.  Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27,2021The following species restrictions remain:  Species II (type of injury)—sports injury; Species III (type of stem cell)—induced pluripotent stem cell; Species IV(type of stem cell marker)--Oct4; Species V(type of potency)—pluripotent; Species VI-(type of target that stem cell differentiates into)--neuron.

Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 40 should be clarified to state –wherein said stem cell is an induced pluripotent stem cell, an embryonic stem cell, a fetal stem cell, or an adult stem cell--.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Claim 42 should be clarified to state, “the stem cell exhibits totipotency, pluripotency, bipotency, or monopotency.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Markus Rejection

Claims 39-43 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 

The species of claim 39 are distinct because they represent distinct injuries which affect different regions of the body.  For example, spinal injuries are distinct from chemical burns and would require searching that was not coextensive.

The stem cell species of claim 40 are distinct because they represent distinct stem cells which differ in origin and differentiation.  For example, adult stem cells can be harvested from adipose tissue and embryonal stem cells are obtained from embryos.  Therefore, searching each species would require searches that were not coextensive.  

The stem cell marker species of claim 41 are distinct because not all of the markers are represented on one cell type.  Different cells have different types of markers present.  Each species would require a distinct search.




The differentiated target cell species of 43 is different because each cell type has a distinct function within the body and arises from different areas in the body.  For example, keratinocytes are found in the skin and corneal fibroblasts are found in the eye region.  Each species requires a search that is not coextensive.  

In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37,39-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.

	Nature of the invention:  The invention involves the administration of stem cells with encapsulated cannabinoid agents.  Applicant elected induced pluripotent/pluripotent stem cells which are Oct-4 positive to treat a sports injury.  The stem cells differentiate into neuronal cells.
	Breadth of claims:  The claims recite a method of treatment using stem cells and cannabinoid compositions.  The specific cell types elected are the pluripotent stem cells/IPS and the stem cell marker is Oct 4.  The breadth of the claim involves 
	Specification guidance/Working Examples:  The specification does not provide guidance on how the method is accomplished using pluripotent stem cells that are Oct-4 positive to produce neuronal cells that can be used for therapeutic purposes.  The examples provided in the specification provide only preliminary data with ES cells and then contemplate other examples for cell therapies without supportive data.  Types of cells that are considered enabled for stem cell therapy include hematopoietic cells and mesenchymal stem cells.  The specification does not specifically state how neuronal cells created from such therapeutic processes will be used to help individuals in need.
	
	State of the Art:  
Lee et al. (PNAS 110(35):E3281-E3290, 2013) states, “The unique properties of human pluripotent stem cells (hPSCs) such as human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSC) [i.e., indefinite self-renewal in vitro while maintaining their ability to differentiate into all cell types of the body upon exposure to relevant differentiation signals (1–3)] make them the best potential cell source for cell-based regenerative therapy and/or personalized medicine (4). Thus, enormous efforts have been undertaken to establish hESC- and hiPSC-based therapies for a variety of degenerative diseases (4–7). However, there are major technical and scientific obstacles remaining to be overcome before hPSC-based cell therapy becomes a realistic therapeutic modality. Most of all, it is of utmost importance to avoid possible 
Thus the post-filing art of Lee teaches at the time of the invention (2003) and long after (at least 2013), differentiated cells derived from pluripotent cells, such as the cell differentiated from the stem cells of the stem cells bank of the instant invention, and totipotent cells or pluripotent stem cells, failed to be used for any type of cell therapy to treat a disorder in a patient because a means of predictably providing a homogenous differentiated cell population that predictably eliminates undifferentiated cells in the population had not been achieve.  Thus Lee teaches that at the time of the invention cells and tissues differentiated from totipotent or pluripotent cells was highly unpredictable for use in a cell therapy.  Thus the art also fails to provide enabling guidance to the claimed cell therapy method of the claims. 

Around the time of the invention, Sylvester teaches that pluripotent stem cells have demonstrated, dysregulated cell growth with transplantation into an immunocompromised host, results in teratoma formation (Sylvester et al.  Arch Surg 139:93-99, 2004.  See page 95, col 1, first full paragraph). Similarly, the post-filing art of Moon (Moon et al. International Journal of Stem Cells 4(1):24-34, 2011) teaches that a major problem involving the use of hESC is the possibility of cell misbehavior following transplantation.  This potentially serious complication can occur if any transplanted undifferentiated hESC form teratomas.  Careful and previse protocols for collecting only differentiated cells are necessary to circumvent this problem.  Moon further teaches also.  As of 2011 researchers still needed to develop way to screen pluripotent cell derivatives for contamination with undifferentiated cells and derivative cells that have optimized chromosomally stable induction systems in vivo (p.30, col 1, past full paragraph starting with, “Another major risk…”; paragraph bridging col 1 and 2 of pp. 31).  Moon further teaches that during prolonged maintenance of undifferentiated pluripotent cell in vitro, chromosomal instability gives rise to numerous changes in ploidy, especially chromosomes 13 and 17.  Moon states, “Chromosomal instability 
Regarding chromosomal instability, Lee teaches accumulation of mutations in early embryonic cells and ESC would result in enormous harmful effects to all subsequent derived somatic cells arising at later developmental stages and/or those of further generations.  Thus, it is critical that these cells maintained their genomic integrity by establishing unique mechanisms, such as significantly lower mutations rates and lower frequencies of mitotic mutations than their differentiated counterparts (E3288, col 1, paragraph 1 under ‘Discussion’ section.)
Thus Moon and Lee both highlight the obstacle of chromosomal instability in pluripotent stem cells and somatic cell differentiated from them.  Both describe not only how enormously harmful these chromosomally instable cells can be to the safety someone receiving these cells, but the grave degree of cellular dysfunction and change of cellular function that occurs in these cell derivatives.  Thus, not only are they describing a hindrance to safe therapeutic use of differentiated cell derived from 
Thus, the art teaches that at the time the claimed invention was made and after, the use of cell differentiated from pluripotent stem cells for regenerative therapy had not been established due to complications of the presence of undifferentiated cells and cells with genomic instability.  The art teaches not only a hindrance to the safe use of these cells for therapeutic purposes but also concern and obstacle to correct, predictable function of the pluripotent cell derived somatic cells.  Thus the art teaches that the use of totipotent cells, pluripotent cells, and cells differentiated from totipotent and pluripotent cells in a regenerative therapy method as claimed is unpredictable.
Thus overall the state of the art at the time of the invention was highly unpredictable.  The art teaches that predictable means of administering pluripotent stem cells and somatic cells differentiated from pluripotent stem cells to humans for therapeutic purposes were not available.  The art also teaches that methods of generating tissue from pluripotent stem cells were also not predictably available at the time of the invention.  Further, the art teaches that method of developing human pluripotent stem cells in chimeric iSCNT embryos that could be used for therapeutic purposes was also not available.  Thus the art at the time of the invention fails to enable the instantly claimed method and fails to supplement the shortcomings of the specification.
In conclusion, the instant claim lack enablement because while the specification provide general guidance to a method that transplants stem cells into a person, it fails to 
At this time neural stem cells have not been successfully established as a form of treatment.  Grochowski et al. “Clinical Neurology and Neurosurgery 173 (2018) 8-14 even states in the conclusion that, “neural stem cell sciences have promising, yet distant future in terms of stem cell therapy as research…..Despite many human trials are still being planned, none of them have been successful so far.”

Thus, the art fails to supplement the shortcomings of the specification to provide the requisite specific guidance to the make and use of the claimed method.  As such, the instant claims are not enabled.


Conclusion

All claims stand rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632